      Case 4:19-cv-00056-WTM-CLR Document 42 Filed 09/29/20 Page 1 of 1



                   IN THE UNITED      STATES DISTRICT COURT FOR
                        THE   SOUTHERN DISTRICT OF GEORGIA
                                 SAVANNAH DIVISION


 BUILDER SERVICES GROUP, INC.
 a/b/a GALE CONTRACTOR
 SERVICES,


         Plaintiff,

 V.                                                 CASE NO. CV419-056


 TOPSHELF BUILDER SPECIALTIES,
 INC. and RICHARD L. QUARLES,
 JR.,

         Defendants.




                                      ORDER


       Before the Court is Plaintiff Builder Services Group, Inc.'s

Stipulation        of    Dismissal     and   Notice    of    Dismissal   Without

Prejudice. (Doc. 41.) Pursuant to Federal Rule of Civil Procedure

41(a)(1)(A)(i), a plaintiff may dismiss an action by filing ^'a

notice of dismissal before the opposing party serves either an

answer    or   a    motion      for   summary   judgment."    As   requested   by

Plaintiff, this action is DIMISSED WITHOUT PREJUDICE. The Clerk of

Court is DIRECTED to close this case.


       SO ORDERED this                day of September 2020.




                                         WILLIAM T. MOORE,
                                         UNITED STATES DISTRICT COURT
                                         SOUTHERN   DISTRICT OF GEORGIA
